  Case: 1:19-cv-00572-SKB Doc #: 72 Filed: 03/31/21 Page: 1 of 12 PAGEID #: 3619


                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISON

ZEN SEIFU
                                                                            Case No: 1:19-cv-572
                 Plaintiff,

        v.                                                                  Bowman, M.J.

POSTMASTER GENERAL,
U.S. POSTAL SERVICE,

                 Defendant.


                              MEMORANDUM OPINOIN AND ORDER

        Ostensibly proceeding pro se1 and in forma pauperis, Plaintiff Zen Seifu initiated

this action against her employer, the U.S. Postal Service. The parties have consented to

disposition by the undersigned magistrate judge. See 28 U.S.C. § 636(c); (Doc. 14).

Currently pending before the Court is Defendant’s motion for summary judgment and

Plaintiff’s response in opposition. (Docs. 69, 70). Based upon a separate Memorandum

Opinion and Order filed herewith that concerns unresolved discovery issues, the Court

finds Defendant’s motion for summary judgment to be premature but for one discrete

claim. For the reasons that follow, Defendant’s motion will be GRANTED as to that claim,

but otherwise denied without prejudice to file a new motion following the brief period of

reopened discovery.




1
 Plaintiff retained counsel, Edward J. Felson, for two prior EEO proceedings. Attorney Felson also
appeared on Plaintiff’s behalf at her deposition in this case, (see Doc. 45 at 62, stating he was entering his
appearance “[f]or the purpose of this deposition”), notwithstanding that no formal Notice of Appearance has
been filed of record. Plaintiff testified that she did not prepare the complaint alone but “received assistance
from an attorney, an attorney friend” (other than Mr. Felson). (Doc. 45 at 51). For purposes of the pending
motion, the undersigned has reviewed the pleadings under the standards applicable to pro se litigants. But
see Kelly v. First Data Corp., 2020 WL 419440 at 13 (S.D. Ohio Jan. 17, 2020) (declining to afford a
complaint that had been “ghostwritten” by non-appearing counsel the same degree of liberality ordinarily
afforded to pro se pleadings).
    Case: 1:19-cv-00572-SKB Doc #: 72 Filed: 03/31/21 Page: 2 of 12 PAGEID #: 3620


        I.      Background

        The instant federal employment discrimination case seeks redress for claims filed

by Plaintiff in a 2018 Equal Employment Opportunity (“EEO”) complaint. Prior claims

included by Plaintiff in an earlier 2016 EEO complaint are not directly before this Court

for review. (See Doc. 31 at 11, n.5). However, the 2016 EEO complaint remains relevant

because Plaintiff’s 2018 EEO complaint alleges retaliation on the basis of that prior EEO

activity. In addition, Defendant cites to exhibits from the 2016 EEO proceedings to

support its motion for summary judgment.

        As amended, Plaintiff’s 2016 EEO complaint alleged discrimination based upon

her race, color, national origin, and religion, and retaliation based upon current EEO

activity. (Doc. 69-4 at 5; see also Doc. 70-2 at 13-14, 18-19). During a prehearing

conference and at the hearing itself, Plaintiff dismissed her claims of discrimination based

upon race, color, national origin, and religion, but the Agency included the claim of

discrimination based upon sex in light of allegations of sexual harassment. (Doc. 69-4 at

7). In a bench decision issued on June 27, 2018, the EEO administrative judge found for

Defendant on the merits of all claims, concluding that Plaintiff “has failed to show..that

she was subjected to discrimination on the basis alleged.” (Id. at 10). Plaintiff filed no

timely appeal.2

        Approximately two months before the adverse decision on her 2016 EEO

complaint, Plaintiff filed a second EEO complaint, alleging that a new set of responsible

management officials (“RMOs”)3 had discriminated against her on the basis of her race,


2
 In her “statement of facts” filed in opposition to summary judgment, Plaintiff asserts that “Defendant
engaged in bad faith litigation and intentionally presented falsified evidence” in the 2016 proceeding,
causing the EEO Administrative Judge to rule against her. (Doc. 70 at 4). This is argument, not fact.
Having failed to appeal the adverse decision, Plaintiff may not relitigate the issues in this Court.
3
 Brian Bull was named in both the 2016 and 2018 EEO complaints. However, in her 2016 EEO complaint,
Plaintiff did not initially identify Mr. Bull, and never called him as a witness or provided his name to the
                                                     2
  Case: 1:19-cv-00572-SKB Doc #: 72 Filed: 03/31/21 Page: 3 of 12 PAGEID #: 3621


color sex, and prior EEO activity. (Doc. 69-5 at 1). The second 2018 EEO case was

assigned to a new EEO administrative judge.                   Before that judge held a hearing or

rendered a decision, Plaintiff initiated this lawsuit. In her federal complaint, Plaintiff

alleges discrimination based on her race (Black), color (Brown), national origin

(Dominican Republic and Ethiopia), sex (Female), and retaliation/prior protected activity.

(Doc. 3).

        Defendant previously filed an untimely motion to dismiss, arguing in part that

Plaintiff had not administratively exhausted her 2018 EEO claims as required prior to filing

suit.   In addition to denying Defendant’s motion on procedural grounds, the Court

alternatively rejected Defendant’s failure-to-exhaust argument on the merits.                           The

undersigned found persuasive Plaintiff’s argument that she should be deemed to have

administratively exhausted the claims presented in her second 2018 EEO complaint

because the complaint had been pending for more than 180 days without a final decision.4

(Doc. 31 at 9, citing 29 C.F.R. §1614.407(b); 42 U.S.C. § 2000e-16(c); see also Doc. 52

at 3-7). The Court clarified that it construed Plaintiff’s federal complaint as limited in scope

to the claims presented in Plaintiff’s 2018 EEO complaint, as amended.

        Broadly speaking and as liberally construed, Plaintiff’s 2018 EEO complaint

alleged that Defendant discriminated against her based upon a protected classification,

and retaliated against her based upon prior EEO activity, when Defendant took the




agency during discovery. (Doc. 70-3 at 27-28, 35-36). The administrative judge dismissed claims of sexual
harassment and hostile work environment related to Mr. Bull, but nevertheless directed the agency to “take
a look at Mr. Bull’s conduct” based upon the testimony of a witness. (Doc. 70-3 at 34).
4
 Plaintiff requested an EEOC hearing prior to filing a complaint in this Court. Presumably due to Plaintiff’s
continuing amendments, the assigned EEO administrative judge did not hold an evidentiary hearing or
issue a decision within 180 days of the initial filing date of the 2018 EEO complaint. Instead, the EEO judge
dismissed the entire 2018 EEO complaint after Plaintiff filed her federal complaint in this Court on July 18,
2019, implying (mistakenly) that all claims (including those added through amendment) had been pending
for more than 180 days. (Doc. 52 at 3; see also Doc. 69-8).
                                                     3
    Case: 1:19-cv-00572-SKB Doc #: 72 Filed: 03/31/21 Page: 4 of 12 PAGEID #: 3622


following “adverse” actions against her: (1) Defendant failed to promote her on multiple

occasions; (2) Defendant repeatedly disciplined and ultimately terminated her; and (3)

Defendant inadequately investigated an alleged workplace assault.

        In its 2018 EEO proceeding, the Agency more particularly described the claims

accepted for review as follows:

        1.    In November and December 2017, Plaintiff was denied details and/or
        promotions;5

        2.      On January 5, 2018, she was injured after being assaulted at work;

        3.    On January 22, 2018, she received a Letter of Warning dated
        January 16, 2018;

        4.     On July 22, 2018, she was instructed via letter to report for an
        Investigative Interview and on July 22, 2018, and subsequently, on August
        17, 2018, she was issued a Notice of Suspension of 7 Days; and

        5.     On September 7, 2018, she was scheduled for a Pre-Disciplinary
        Interview.

(Doc. 69-5 at 17, Investigative Summary).

        Plaintiff amended her 2018 EEO complaint several times, resulting in the following

additional claims:

        1. In January 2016, August 2016, December 2016, February 2017, August
           2017, and September 2017, she was also denied details;

        2. After the January 5, 2018 alleged assault, management failed to take
           appropriate actions including an investigation;

        3. In April 3, 2019, Plant Manager Glancy issued a Notice of Separation –
           Non-Disciplinary, separating Plaintiff from her employment effective
           April 30, 2019 due to her “inability to perform the essential functions of
           your position,” based upon her absence from work for more than a year.




5
 Although the denial of “details” and the denial of “promotions” are listed as separate claims in the EEO
Report, the record reflects that a “detail” is a type of temporary promotion, such that Plaintiff’s claim that
she was denied a detail is not legally distinct from a failure-to-promote claim.
                                                      4
    Case: 1:19-cv-00572-SKB Doc #: 72 Filed: 03/31/21 Page: 5 of 12 PAGEID #: 3623


(Doc. 69-7).      Eventually, Plaintiff was separated from her employment pursuant to the

April 3, 2019 letter, and that claim also was added to the 2018 EEO complaint and this

federal case.

        Discovery in this case has been contentious.                      Shortly before the discovery

deadline, Plaintiff filed a motion to compel discovery, to extend discovery, and for

sanctions. Defendant filed a counter-motion for sanctions based upon Plaintiff’s alleged

misrepresentations to this Court and cancellation of two sets of depositions. By separate

Memorandum Opinion and Order filed this day, Plaintiff’s motion has been granted in part,

with Defendant directed to supplement its responses and discovery to be reopened for a

limited period.

        While the discovery motions were still pending, Defendant timely filed a motion for

summary judgment on all claims. Plaintiff filed a response on January 19, 2021, to which

Defendant filed no reply. (Docs. 69, 70). Defendant’s motion is supported by evidentiary

exhibits,6 but relies heavily upon Plaintiff’s inability to discover evidence that she claims

is within Defendant’s sole control and as to which additional discovery has now been

compelled.       Because discovery is (as yet) incomplete on claims that Defendant

discriminated and/or retaliated against Plaintiff by failing to promote her and by

disciplining her, the Court finds Defendant’s motion for summary judgment to be

premature as to those claims.




6
 Both parties’ exhibits make electronic review more difficult than necessary. Defendant’s 15 exhibits are
identified in the electronic docket only by letter, without any description. Defendant’s page citations add to
the confusion, with citations to the administrative transcript rather than to pages of the exhibits filed in this
Court. Even more challenging, Plaintiff’s 47 exhibits are each labeled “exhibit” with no identification at all
Upon close review, it appears that some of Plaintiff’s exhibits are duplicates of Defendant’s exhibits, some
are duplicates of themselves, (see Doc. 70-11, 70-12, 70-31, 70-32), and some lettered exhibits are absent
entirely (i.e., there are no Exhibits L, Y, or FF).
                                                       5
  Case: 1:19-cv-00572-SKB Doc #: 72 Filed: 03/31/21 Page: 6 of 12 PAGEID #: 3624


       By contrast, all discovery is complete on Plaintiff’s claim that Defendant

inadequately investigated an “assault” against Plaintiff. The parties’ existing memoranda

require no supplementation on that discrete claim. Having fully reviewed all relevant

evidence that concerns the “assault,” the Court concludes summary judgment should be

granted as to that claim.

       II.    Standard of Review

       In a motion for summary judgment, “a court must view the facts and any inferences

that can be drawn from those facts ... in the light most favorable to the nonmoving

party.” Keweenaw Bay Indian Comm. v. Rising, 477 F.3d 881, 886 (6th Cir. 2007) (internal

quotation marks omitted). “Summary judgment is only appropriate ‘if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law.’” Id. (quoting Fed. R. Civ. P.

56(c)) (internal quotation marks omitted). “Weighing of the evidence or making credibility

determinations are prohibited at summary judgment-rather, all facts must be viewed in

the light most favorable to the non-moving party.” Id.

       The requirement that facts be construed in the light most favorable to the Plaintiff,

however, does not mean that the court must find a factual dispute where record evidence

contradicts Plaintiff's unsupported allegations. After a moving party has carried its initial

burden of showing that no genuine issues of material fact remain in dispute, the burden

shifts to the non-moving party to present specific facts demonstrating a genuine issue for

trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87, 106 S.Ct.

1348 (1986). “The ‘mere possibility’ of a factual dispute is not enough.” Mitchell v. Toledo

Hosp., 964 F.2d 577, 582 (6th Cir. 1992) (citing Gregg v. Allen–Bradley Co., 801 F.2d

                                             6
    Case: 1:19-cv-00572-SKB Doc #: 72 Filed: 03/31/21 Page: 7 of 12 PAGEID #: 3625


859, 863 (6th Cir. 1986)). In order to defeat the motion for summary judgment, the non-

moving party must present probative evidence that supports its complaint. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249–50, 106 S.Ct. 2505 (1986). The non-moving

party's evidence “is to be believed, and all justifiable inferences are to be drawn in his

favor.” Id. at 255, 106 S.Ct. 2505. The court determines whether the evidence requires

submission to a jury or whether one party must prevail as a matter of law because the

issue is so one-sided. Id. at 251–52, 106 S.Ct. 2505. To demonstrate a genuine issue of

fact, the opposing party “must do more than simply show that there is some metaphysical

doubt as to the material facts.... Where the record taken as a whole could not lead a

rational trier of fact to find for the nonmoving party, there is no ‘genuine issue for

trial.’” Matsushita, 475 U.S. at 587, 106 S.Ct. 1348 (citation omitted).

        III.   Findings of Fact7

        Plaintiff began working at the Postal Service as a Mail Handler Assistant at the

Cincinnati, Ohio Network Distribution Center on November 2, 2013. She had several

temporary appointments including as a Postal Support Employee and Mail Processing

Clerk before being converted to a career Mail Processing Clerk in December 2016.

        On January 5, 2018, Plaintiff reported an alleged assault by a co-worker, Adaria

Bowman. Defendant states that based upon Plaintiff’s report on the day of the incident,

Manager Jeffrey Knauer placed Ms. Bowman on Emergency Placement pending

investigation and she was removed from the premises. (Doc. 69-6 at 16; but see 69-5 at

34). The Postal Inspection Service was called to investigate the incident, and interviewed




7
 Because discovery remains incomplete on the failure-to-promote and discipline claims, the Findings of
Fact are limited to those relevant to the “assault” claim.
                                                  7
    Case: 1:19-cv-00572-SKB Doc #: 72 Filed: 03/31/21 Page: 8 of 12 PAGEID #: 3626


Carla Blevins, identified by Plaintiff as a witness. Ms. Blevins reported that she witnessed

contact, but “it was not a big deal.” (Doc. 69-6 at 17).

        Later in her shift that day, Plaintiff reported a pain in her chest to Supervisor Tina

Hill, who transported Plaintiff to the hospital. (Id.) While at the hospital, Plaintiff was

interviewed by the Cincinnati Police Department, who subsequently advised the Postal

Inspection Services that no charges would be filed. (Id.) Plaintiff was released from the

hospital with a prescription for Advil but no other restrictions. Plaintiff asserts that she

sought follow-up care and was not able to return to work due to injuries suffered in the

alleged “assault.” However, on June 19, 2019, her OWCP/workers’ compensation claim

was denied. Her appeal of the denial of that claim was also denied. (Id. at 19-20).

        Plaintiff raised the issue of the alleged assault during the evidentiary hearing held

in June 2018 on her 2016 EEO complaint. (Doc. 69-3). At the hearing, Defendant

presented evidence that reflected that incident involved relatively minor and accidental

physical contact between two female co-workers when Ms. Bowman was walking out of

the break room and Plaintiff was walking into the room. (Doc. 69-3 at 3-5).8                         The

administrative judge noted evidence of “an intense animosity between [Plaintiff’s] group

of friends” and a specific supervisor, “as well as Ms. Brown [sic] who bumped into

[Plaintiff]…”   However, the judge rejected Plaintiff’s assertion that the incident was

anything more than an isolated incident, or part of a “hostile work environment,” based

upon Plaintiff’s failure to establish elements of a prima facie case. (Doc. 69-4 at 31),

        After review, the EEO administrative judge presiding over the 2016 EEO

proceedings rejected Plaintiff’s “assault” claim.


8
 Defendant’s “Statement of Undisputed Material Facts” purports to quote from Plaintiff’s hearing testimony
in a manner that strongly supports other evidence presented about the minor nature of the incident. (Doc.
69 at ¶57). However, the referenced quotation does not appear at the page cited by Defendant in Exhibit
C, (Doc,. 69-3).
                                                    8
  Case: 1:19-cv-00572-SKB Doc #: 72 Filed: 03/31/21 Page: 9 of 12 PAGEID #: 3627


       I…have a problem with the [Plaintiff] …in terms of staying off work for
       several months simply because she bumped into someone. There is no
       evidence that that was because of hostile work environment or intimidation.
       Both bumped into each other. No credible evidence was presented to show
       who actually bumped first, both collided.

       The Complainant could have stayed away, once she saw Ms. Brown [sic]
       coming toward her, but she did not. That’s why people bump into each
       other. There is no evidence that the Complainant stayed away and Ms.
       Brown [sic] followed her and walked into her. No such evidence exists.

(Doc. 69-4 at 33-34; see also Doc. 69-3 at 4-5; Doc. 70-3 at 34-35). The EEO judge

rejected all claims presented at the June 2018 hearing, concluding that there was “no

retaliation and no hostile work environment, as well as [no] sexual harassment.” (Doc 69-

4 at 36).

       IV.    Analysis

              A. Judicial Review is Foreclosed on the Assault Claim

       As stated, the same “assault” claim was addressed at the hearing on Plaintiff’s

2016 EEO complaint. In his June 27, 2018 decision, the EEO administrative judge made

findings adverse to Plaintiff on this claim. Plaintiff was notified of her right to appeal but

did not. (Doc. 69-25, October 16, 2018 EEO Order Entering Judgment). Therefore, the

claim arguably is not subject to further review in this Court. Although the 2018 EEO

Report initially accepted the same “assault” claim for review, the 2018 EEO complaint

was filed prior to the hearing and decision issued on the 2016 EEO claims, and it is

unclear from the record whether the administrative judge presiding over the 2018 EEO

proceeding was aware of the duplication. Given the prior adjudication of the “assault”

claim in the unappealed June 27, 2018 decision, the undersigned finds the claim to be

foreclosed from further consideration on the merits in this Court.

       In the absence of any allegation of discrimination based upon a protected class or

prior EEO activity, this Court also will not review Plaintiff’s claim that she was unable to
                                              9
 Case: 1:19-cv-00572-SKB Doc #: 72 Filed: 03/31/21 Page: 10 of 12 PAGEID #: 3628


return to work due to work-related injuries stemming from the January 2018 incident. In

other words, Plaintiff may not relitigate her workers’ compensation claim in this federal

employment discrimination case.

              B. The Assault and Investigation are not Adverse Actions

       Alternatively, the Court concludes as a matter of law Defendant did not

discriminate or retaliate against Plaintiff concerning the alleged “assault” or its

investigation thereof. Plaintiff’s case is governed by the familiar McDonnell Douglas

burden-shifting framework that applies to most employment discrimination cases.

See McDonnell Douglas v. Green, 411 U.S. 792, 802, 93 S. Ct. 1817 (1973). In order to

prove a prima facie case of discrimination under that framework, a plaintiff must show

that: (1) she is a member of a protected class, (2) she was qualified for her position; (3)

she was subjected to an adverse employment action, and (4) she was treated differently

than a similarly situated nonprotected person. Kuhn v. Washtenaw County, 709 F.3d

612, 624 (6th Cir. 2013) (citing McDonnell, 411 U.S. at 802).          In order to establish a

retaliation claim, a plaintiff similarly must show that: (1) she engaged in activity protected

by Title VII; (2) the protected activity was known to the defendant; (3) the defendant

subjected plaintiff to an adverse employment action; and (4) a causal connection exists

between the protected activity and the materially adverse action. Morris v. Oldham

County Fiscal Court, 201 F.3d 784, 792 (6th Cir. 2000). Here, Plaintiff has presented no

evidence that the “assault” was motivated by Plaintiff’s membership in any protected class

or prior EEO activity, or that Defendant’s investigation of the incident was motivated by

Plaintiff’s race, color, national origin, sex, or her prior EEO activity.

       In addition, based on the record presented, the “assault” is not an adverse

employment action. An “adverse action” by an employer generally requires a showing of

                                               10
 Case: 1:19-cv-00572-SKB Doc #: 72 Filed: 03/31/21 Page: 11 of 12 PAGEID #: 3629


some material change in the terms of employment, such as termination, a demotion that

includes a decrease in pay, or other material loss of benefits or responsibilities. See

Jackson v. City of Columbus, 194 F.3d 737, 752 (6th Cir. 1999) (abrogated on other

grounds by Swierkiewicz v. Sorema, N.A., 534 U.S. 506 (2002)). Plaintiff does not allege

that her employer somehow directed the collision with her coworker or could have

anticipated the incident, which cannot be equated to a loss in pay or demotion. In fact,

Plaintiff has not even alleged that her coworker was motivated by some impermissible

bias, as opposed to mere inattention. In short, the alleged “assault” is not a materially

adverse action by the Defendant.

       The Defendant’s allegedly inadequate investigation of the incident also fails to rise

to the level of an adverse employment action. The record reflects that the Postal Service

determined that Ms. Bowman accidentally collided with Plaintiff as Plaintiff was walking

into the break room and the other employee was walking out of the room, and that there

was no intentional “assault.” At Plaintiff’s request, she was taken to the hospital by her

supervisor on the date of the incident. (Doc. 69-6 at 16). The Postal Service Inspection

Service was called and found no wrongdoing in the incident. (Id. at 16-17). Again, Plaintiff

fails to even allege (much less offer any evidence) that the investigation was influenced

by impermissible bias. Even if she had included such allegations, the Sixth Circuit has

held that an internal investigation in which a plaintiff does not experience a loss of pay,

disciplinary action or demotion does not constitute an “adverse action.” See Kuhn, 709

F.3d at 626.

       Plaintiff does allege that she suffered injuries from the incident that caused her to

be unable to return to work for more than a year. However, that alleged loss in pay was

not caused by the Defendant’s investigation of the alleged “assault” or from any

                                            11
 Case: 1:19-cv-00572-SKB Doc #: 72 Filed: 03/31/21 Page: 12 of 12 PAGEID #: 3630


actionable adverse action by the Defendant. Thus, Defendant is entitled to judgment as

a matter of law on this claim.9

        V.      Conclusion and Order

        For the reasons stated herein, IT IS ORDERED:

        1. Defendant’s motion for summary judgment (Doc. 69) is GRANTED IN PART

             as to Plaintiff’s January 2018 “assault” claim, with leave to file a new motion on

             remaining claims after completion of the period of reopened discovery, on or

             before May 30, 2021;

        2. Future exhibits filed by either party in this case must be identified in the

             electronic case management record by a descriptive word or phrase that

             consists of more than the word “exhibit” or alphanumeric letter. For clarity,

             citations to pages within exhibits should be to the record of this Court.



                                                                   s/Stephanie K. Bowman
                                                                   Stephanie K. Bowman
                                                                   United States Magistrate Judge




9
 Many (if not all) of the disciplinary actions about which Plaintiff complains stem from her prolonged absence
from work following the January 5, 2018 incident. At least some of the complained-of discipline appears to
have been expunged through the grievance process. Until discovery is complete, the Court need not reach
the issue of whether the disciplinary actions are separate adverse actions motivated by Plaintiff’s protected
classification(s) or prior EEO activity. But see Tolbert v. Potter, 2005 WL 1348986 (E.D. Mich. June 2,
2005) (holding that disciplinary warning letter that was later expunged pursuant to a union grievance was
not a materially adverse employment action).
                                                     12
